Citation Nr: 1635725	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for residuals of lung cancer.  


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.
REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.  

In June 2012, the Veteran submitted a May 2011 record from his private oncologist at 21st Century Oncology.  The document noted that the Veteran completed radiotherapy in May 2011 and was scheduled to be seen in six weeks, with appointments every three months for the first two years, and then every six months thereafter.  

In June 2012, the Veteran submitted an authorization form to obtain treatment records from St. Joseph Mercy Hospital in Michigan.  In April 2013, the Veteran was notified that he needed to complete an updated authorization form due to a change in privacy law.  The Veteran did not provide a response. 

The Veteran underwent a VA examination in May 2014.  The examiner indicated that he reviewed VA medical records, St. Joseph Mercy-Oakland medical records, and 21st Century Oncology records.  The Veteran reported that he was undergoing computer tomography (CT) scans every six months and was due for a follow-up study in May 2014.  The Veteran reported that his private oncologist was evaluating his head and neck due to a malignancy concern.  The VA examiner referenced an October 2013 office note from 21st Century Oncology which documented the residual symptoms of the Veteran's lung cancer.  The examiner further noted the results of an April 2014 CT scan conducted at St. Joseph Mercy-Oakland.  In June 2014, the examiner provided clarification regarding the Veteran's lung cancer residuals.  The examiner indicated review of the May 2014 VA examination report, but not the VA claims file.  The examiner noted the Veteran's report that his private oncologist was monitoring his head and neck for tumor recurrence.  The examiner stated that the Veteran's lymphoma of the lung was in remission.   

Records referenced in the May 2014 VA examination report, to include VA treatment records, as well as private treatment records from St. Joseph Mercy-Oakland and 21st Century Oncology, have not been associated with the electronic claims file.  Additionally, the Veteran reported ongoing evaluations for his lung cancer residuals, to include monitoring for possible head and neck involvement.  The RO has not undertaken appropriate development to obtain evidence pertinent to the claim.  Therefore, further development to obtain any outstanding private and VA treatment records is in order.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should also undertake appropriate development to obtain any outstanding, pertinent evidence, to include records from any VA Medical Center, St. Joseph Mercy-Oakland, and 21st Century Oncology.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also undertake any additional development deemed necessary, to include affording the Veteran another VA examination if the Veteran asserts or the evidence otherwise suggests that the disability has increased in severity since the last VA examination.   

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




